In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1365 
WELLS FARGO BANK, N.A., 
                                                     Plaintiff‐Appellee, 

                                   v. 

YOUNAN PROPERTIES, INC., et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 11 C 8701 — Charles P. Kocoras, Judge. 
                      ____________________ 

   ARGUED OCTOBER 28, 2013 — DECIDED DECEMBER 5, 2013 
                ____________________ 

   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. In December 2011 Wells Fargo filed 
this  diversity  suit  for  breach  of  contract  against  Younan 
Properties,  Sherry  Younan,  and  Zaya  Younan.  The  defen‐
dants  moved  for  dismissal  of  the  complaint  on  grounds  of 
lack  of  subject  matter  jurisdiction,  Fed.  R.  Civ.  P.  12(b)(1), 
lack of personal jurisdiction over Sherry Younan because of 
absence  of  personal  jurisdiction  (presumably  owing  to  lack 
of minimum contacts) in the state in which she was sued (Il‐
2                                                          No. 13‐1365 


linois),  Fed.  R.  Civ.  P.  12(b)(2),  and  insufficient  service  of 
process  on  her.  Fed.  R.  Civ.  P.  12(b)(5).  The  district  judge 
ruled  that  the  opposing  parties  were  not  of  diverse  citizen‐
ship  and  therefore  the  court  lacked  subject  matter  jurisdic‐
tion.  The  judge  gave  Wells  Fargo  leave  to  file  an  amended 
complaint  to  cure  that  defect  if  it  could.  Instead  of  doing 
that, Wells Fargo moved in September 2012, nine months af‐
ter  filing  its  original  complaint,  to  be  allowed  to  dismiss  its 
suit without prejudice. 
    Rule 41(a)(2) of the civil rules provides, with immaterial 
exceptions,  that  “an  action  may  be  dismissed  at  the 
plaintiff’s request only by court order, on terms that the court 
considers  proper”  (emphasis  added).  The  defendants  asked 
the  district judge  to condition voluntary dismissal on  Wells 
Fargo’s  paying  the  legal  expenses  ($56,000  according  to  the 
defendants—we  have  rounded  all  dollar  figures  to  the 
nearest  thousand)  that  the  defendants  had  incurred  in 
preparing  and  filing  motions  to  dismiss  Wells  Fargo’s 
complaint  on  the  alternative  grounds  that  we  mentioned. 
The  judge  agreed  that  the  dismissal  requested  by  Wells 
Fargo  should  be  conditioned  on  its  reimbursing  the 
defendants  for  the  $11,000  in  legal  expenses  that  they’d 
incurred  in  seeking  dismissal  on  the  ground  of  lack  of 
diversity  of  citizenship  (and  hence  of  subject  matter 
jurisdiction, there being no federal jurisdictional basis for the 
suit  other  than  diversity).  But  he  refused  to  condition 
dismissal  on  Wells  Fargo’s  reimbursing  the  defendants  for 
the  other  fees  for  which  they  were  asking  reimbursement. 
That refusal has precipitated this appeal. The defendants ask 
us  to  order  Wells  Fargo  to  pay  them  $56,000  –  $11,000  = 
$45,000.  The  $45,000  they  seek  includes  an  addition  to  the 
$11,000  they  were  awarded  for  the  expense  of  litigating  the 
No. 13‐1365                                                             3 


issue of diversity. They want to re‐itemize their legal bills to 
show  they  spent  more  than  $11,000  on  that  issue.  Too  late; 
they  should  have  done  that  in  the  district  court.  But  that 
leaves  the  question  whether  they’re  entitled  to  any  part  of 
the  $45,000  for  the  other  expenses  that  they  claim  to  have 
incurred in getting the suit dismissed. 
    Authorizing  district  judges  to  grant  requests  for 
voluntary  dismissal  “on  terms  that  the  [district]  court 
considers  proper”  is  terribly  vague.  It  could  be  thought  to 
give  district  courts  unreviewable  discretion,  on  the  theory 
that  a  judge  might  “consider”  anything  to  be  proper.  But 
that  can’t  be  right.  We  have  to  assume  that  implicitly  the 
word  “reasonably”  intervenes  between  “court”  and 
“considers.”  In  a  government  of  laws,  judges  are  not 
permitted  to  make  unreasonable  rulings.  “[D]iscretionary 
choices  are  not  left  to  a  court’s  ‘inclination,  but  to  its  judg‐
ment; and its judgment is to be guided by sound legal prin‐
ciples.’”  Albemarle  Paper  Co.  v.  Moody,  422  U.S.  405,  416 
(1975), quoting United States v. Burr, 25 F. Cas. No. 14,692d, 
pp.  30,  35  (Cir.  Ct.  Va.  1807)  (Marshall,  C.J.).  “We  must  not 
invite the exercise of judicial impressionism. Discretion there 
may be, but ‘methodized by analogy, disciplined by system.’ 
Cardozo,  The  Nature  of  the  Judicial  Process  139,  141  (1921). 
Discretion without a criterion for its exercise is authorization 
of  arbitrariness.”  Brown  v.  Allen,  344  U.S.  443,  496  (1953), 
quoted in In re Oil Spill by Amoco Cadiz Off Coast of France on 
March  16,  1978,  954  F.2d  1279,  1334  (7th  Cir.  1992)  (per  cu‐
riam). 
   Many decisions recite and apply the principle that a Rule 
41(a)(2)  determination  is  subject  to  review  for  abuse  of 
discretion.  See,  e.g.,  Colón  Cabrera  v.  Esso  Standard  Oil  Co. 
4                                                         No. 13‐1365 


(Puerto  Rico),  Inc.,  723  F.3d  82,  87–88  (1st  Cir.  2013);  Hecke‐
thorn  v.  Sunan  Corp.,  992  F.2d  240,  241  (9th  Cir.  1993); 
McCants  v.  Ford  Motor  Co.,  781  F.2d  855,  860–61  (11th  Cir. 
1986);  see  also  United  States  v.  Criden,  648  F.2d  814,  817–18 
(3d  Cir.  1981);  Henry  J.  Friendly,  “Indiscretion  About  Dis‐
cretion,”  31  Emory  L.J.  747,  771–73  (1982).  In  the  influential 
formula  of  Judge  Calvert  Magruder,  a  discretionary  ruling 
by  a  lower  court  must  be  set  aside  if  the  reviewing  court 
“has  a  definite  and  firm  conviction  that  the  court  below 
committed  a  clear  error  of  judgment  in  the  conclusion  it 
reached  upon  a  weighing  of  the  relevant  factors,”  In  re  Jo‐
sephson, 218 F.2d 174, 182 (1st Cir. 1954), quoted in Finley v. 
Parvin/Dohrmann  Co.,  520  F.2d  386,  390  (2d  Cir.  1975) 
(Friendly,  J.).  That  amounts  to  saying  that  the  reviewing 
court must be highly confident that an error was committed. 
So  the  district  judge  in  this  case  would  be  reversed  had  he 
conditioned voluntary dismissal of Wells Fargo’s case on its 
CEO’s wearing a dunce cap to signal contrition. 
    Normally  a  voluntary  dismissal  permitted  under  Rule 
41(a)(2)  is  without  prejudice,  meaning  that  the  plaintiff  is 
free to refile his suit, for example in a state court if he sought 
dismissal  because  he  either  realized  there  was  no  federal 
jurisdiction or didn’t think the issue of jurisdiction worth the 
time  and  expense  of  litigating  over.  A  consequence  of  a 
voluntary  dismissal  on  such  a  ground  would  be  that  the 
defendant’s  expenditures  on  contesting  the  existence  of 
federal  jurisdiction  had  been  wasted,  or  largely  so,  because 
he had not killed the suit but had merely shifted it to another 
court. A judge who reasonably believed that the plaintiff had 
imposed  a  gratuitous  expense  on  the  defendant  by  filing  in 
the  wrong  court  and  now  wanted  to  dismiss  without 
prejudice  in  the  expectation  of  refiling  in  the  right  court 
No. 13‐1365                                                           5 


would  therefore  be  justified  in  conditioning  voluntary 
dismissal  on  the  plaintiff’s  reimbursing  some  or  all  of  the 
defendant’s  expenditures  in  litigating  the  jurisdictional 
issue.  The  plaintiff  could  avoid  this  expense  by  asking  that 
the  dismissal  be  with  prejudice,  or,  if  the  judge  refused,  by 
withdrawing  his  motion  to  dismiss.  See,  e.g.,  Marlow  v. 
Winston & Strawn, 19 F.3d 300, 304–05 (7th Cir. 1994); Andes 
v. Versant Corp., 788 F.2d 1033, 1037 (4th Cir. 1986); 9 Charles 
A.  Wright  &  Arthur  R.  Miller,  Federal  Practice  and  Procedure 
§ 2367, p. 551 (3d ed. 2008).  But  if as  in this  case the case is 
dismissed  without  prejudice  “the  fee  award  should 
reimburse the defendant for expenses incurred in preparing 
work product that will not be useful in subsequent litigation 
of  the  same  claim.”  Cauley  v.  Wilson,  754  F.2d  769,  772  (7th 
Cir. 1985); see also Koch v. Hankins, 8 F.3d 650, 652 (9th Cir. 
1993); Kern v. TXO Production Corp., 738 F.2d 968, 972–73 (8th 
Cir. 1984); McLaughlin v. Cheshire, 676 F.2d 855, 856–57 (D.C. 
Cir. 1982) (per curiam); 9 Wright & Miller, supra, § 2366, pp. 
526–37. 
    Wells  Fargo  does  not  contest  the  judge’s  conditioning 
dismissal without prejudice on reimbursement of the $11,000 
spent  by  the  defendants  to  prove  lack  of  subject  matter 
jurisdiction.  Unsatisfied,  the  defendants  ask  for 
reimbursement  of  the  expenses  they  incurred  in 
demonstrating  insufficient  service  of  process  on  her.  (They 
dropped  the  Rule  12(b)(2)  ground  for  dismissing  her  from 
the  suit—lack  of  minimum  contacts.)  The  judge  thought 
$45,000 too much for that limited legal work. The defendants 
made  no  effort  to  justify  to  him  their  extravagant‐seeming 
request, which included more than $9,000 for two briefs each 
of which was just half a page long and merely incorporated 
by reference another lawyer’s brief. 
6                                                       No. 13‐1365 


    An  additional  reason  the  defendants  are  not  entitled  to 
reimbursement  for  their  expenses  in  trying  to  demonstrate 
absence of sufficient service on Sherry Younan is that the de‐
fense of insufficient service is deemed waived unless raised 
in a timely fashion, such as in a responsive pleading. Fed. R. 
Civ.  P.  12(h)(1)(B)(ii).  The  defendants’  answer  to  Wells 
Fargo’s  complaint  (an  answer  is  of  course  a  responsive 
pleading) was filed on March 8, 2012, and contained no chal‐
lenge to service. Not until July 9—four months after the de‐
fendants had filed their answer and nearly three months af‐
ter Wells Fargo had filed a motion for summary judgment—
did Sherry Younan, through new counsel, claim she’d never 
been  served.  That  was  too  late.  In  re  State  Exchange  Finance 
Co., 896 F.2d 1104, 1106 (7th Cir. 1990); 5C Charles A. Wright 
&  Arthur  R.  Miller,  Federal  Practice  and  Procedure  § 1391,  p. 
501 (3d ed. 2004). 
    For completeness we address the possible bearing on this 
case of the family resemblance between Rule 41(a)(2) and 28 
U.S.C. § 1447(c), which provides that when a party removes 
a case to federal district court and the court determines that 
there is no federal jurisdiction “the case shall be remanded” 
and  the  remand  order  “may  require  payment  of  just  costs 
and any actual expenses, including attorney fees, incurred as 
a  result  of  the  removal.”  The  Supreme  Court  has  held  that 
such  payment  may  be  required  “only  where  the  removing 
party  lacked  an  objectively  reasonable  basis  for  seeking  re‐
moval.”  Martin  v.  Franklin  Capital  Corp.,  546  U.S.  132,  141 
(2005). If the same standard applies to requiring payment of 
expenses wasted by a defendant because the plaintiff is vol‐
untarily  dismissing  his  complaint,  the  defendants  wouldn’t 
be  entitled  even  to  the  $11,000  the  district  judge  awarded 
them,  because  they  don’t  argue  that  the  plaintiff  lacked  a 
No. 13‐1365                                                           7 


reasonable  basis  for  invoking  federal  jurisdiction.  They 
couldn’t argue that with a straight face; a recent decision by 
the Supreme Court indicates that Wells Fargo is almost cer‐
tainly  a  citizen  of  South  Dakota,  Wachovia  Bank  v.  Schmidt, 
546 U.S. 303, 307–09, 318 (2006), in which event there is com‐
plete diversity. 
    But  Wells  Fargo  rightly  does  not  argue  for  the  section 
1447(c)  standard  (“objective  reasonableness”).  Rule  41(a)(2) 
is  worded  very  differently  from  section  1447(c).  It  does  not 
mention  attorney’s‐fee  shifting,  or  indeed  direct  the  district 
court to do anything at all. It merely authorizes the court to 
allow  a  voluntary  dismissal  upon  such  terms  as  the  court 
thinks proper. We interpret this to mean that we can reverse 
the district court’s order only if the terms strike us as unrea‐
sonable.  With  the  plaintiff  asking  the  court  for  a  chance  to 
bring the same suit against the same defendants in a differ‐
ent court, it is reasonable to require the plaintiff to compen‐
sate the defendants for any wasted motion forced upon them 
by  the  plaintiff’s  having  chosen  the  wrong  court.  So  the 
$11,000 award to the defendants is secure. But they are enti‐
tled to no more. 
    There is one loose end to tie up. At the oral argument of 
the  appeal  we  asked  the  lawyers  what  the  present  state  of 
the legal dispute between Wells Fargo and the defendants is 
and  learned  that  Wells  Fargo  had  refiled  its  suit  in  a  state 
court in California. We were also told that Sherry Younan’s 
conjoined  issues  of  minimum  contacts  and  sufficiency  of 
service had  evaporated because she was  properly  served  in 
California and as a California resident she can’t contest per‐
sonal jurisdiction there. But all is not resolved. The contract 
on  which  Wells  Fargo  is  suing  has  a  forum  selection  clause 
8                                                         No. 13‐1365 


which  provides  that  a  suit  to  enforce  the  contract  can  be 
brought  only  in  a  state  or  federal  court  in  Illinois.  The  de‐
fendants  have  moved  to  dismiss  Wells  Fargo’s  refiled  Cali‐
fornia suit on that ground. And Sherry Younan has told the 
California court that if it dismisses the suit and Wells Fargo 
refiles  in  Illinois  (necessarily  in  a  state  court,  our  district 
court having ruled that there is no federal subject matter ju‐
risdiction in Illinois over the suit and Wells Fargo not having 
appealed  that  ruling,  though  the  ruling  may  well  be  incor‐
rect in light of the Wachovia Bank decision), the Illinois state 
court will have personal jurisdiction over her. Although that 
is contrary to what she told the district judge in the present 
case,  she  contests  the  applicability  of  the  forum  selection 
clause  to  her.  She  argues  that  her  signature  on  the  contract 
that  Wells  Fargo is  suing  on—the contract that  contains the 
clause—was  forged.  If  so,  the  expenses  she  has  incurred  in 
contesting personal jurisdiction were not wasted; she can use 
their fruits to oppose personal jurisdiction in Illinois should 
the suit return to this state pursuant to that clause. If her sig‐
nature  wasn’t  forged—if  she’s  lying  in  contending  that  it 
was—the expenses that she incurred in fighting personal ju‐
risdiction here were wasted—but only because of her lie. To 
put  this  another  way,  her  challenge  to  personal  jurisdiction 
is  either  reusable  in  the  new  litigation  (if  her  signature  was 
forged),  or  fraudulent  if  she  lied  about  her  signature  being 
forged. 
   But  in  mentioning  these  complications  we  are  straying 
beyond the appeal, which challenges the adequacy of the fee 
award on unconvincing grounds. The judgment is 
                                                            AFFIRMED.